EXHIBIT 10.20

Form of

NET SMELTER RETURN
ROYALTY AGREEMENT

This Agreement (the "Agreement") is entered into on _________ __, 2008, by and
among BOLSA RESOURCES, INC., a corporation duly organized under the laws of the
State of Arizona (hereinafter referred to as "Bolsa"), AURELIO RESOURCE
CORPORATION, a Nevada corporation (hereinafter referred to as "Aurelio") and
[NEWCO], a corporation incorporated under the laws of _________ ("NewCo").
Bolsa, Aurelio and NewCo are referred to herein as a 'Party" and collectively
herein as the "Parties".

NewCo acquired all of the outstanding capital stock of Bolsa from Aurelio under
a certain Stock Purchase Agreement between Aurelio and the NewCo, dated
September __, 2008 (the "Stock Purchase Agreement"). Under the terms of the
Stock Purchase Agreement, NewCo agreed to cause Bolsa, its wholly owned
subsidiary, to grant to Aurelio a net smelter return royalty from the minerals
product derived form certain real property assets owned and/or leased by Bolsa.

This Agreement contemplates the transaction and terms and conditions by which
and the circumstances in which Bolsa grants to Aurelio the net smelter return
royalty from the minerals product derived form certain real property assets
owned and/or leased by Bolsa and in which Bolsa, NewCo and Aurelio have the
right to convert the net smelter return royalty granted hereunder into shares of
Bolsa or NewCo, as the case may be, and Aurelio has the right to purchase all of
the shares of common and preferred stock of Bolsa, all in accordance with the
term of this Agreement.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. Definitions. The following terms shall have the following meaning for
purposes of this Agreement:

"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

"Cash Consideration" shall have the meaning set forth in Section 9(a) below.

"Concentrates" means the product derived from Crude Ore after waste materials
have been removed through leaching, milling or other beneficiation.

"Crude Ores," whether singular or plural, shall mean all ores, metals, Minerals
which Bolsa either (A) mines, extracts, or otherwise recovers (including by in
situ methods) from the Initial Bolsa Real Property Assets and sells or delivers
to a processing plant for physical or chemical treatment, or (B) treats in place
on the Initial Bolsa Real Property Assets by chemical, solution, or other
methods; said term shall also include all Mineral-bearing solutions, natural or
introduced, recovered by Bolsa from the Initial Bolsa Real Property Assets and
sold or delivered for processing by Bolsa, and all Mineral and non-mineral
components of all such materials and solutions.

"Extraction Taxes" means sales, use, gross receipts, ad valorem, severance, any
taxation on the net proceeds of mining operations and other taxes payable in
respect to severance, production, removal, sale or disposition of the Crude Ore
or Concentrates, but excluding any taxes on net income.

"Initial Bolsa Real Property Assets" shall mean the real property rights and
interests described in Annex 1 attached hereto and incorporated herein by this
reference, and any and all amendment, relocations, substitutions or replacements
of the mining claims on the referenced real property in which Bolsa or any
Affiliate of Bolsa has any right, title or interest..

"Minerals," whether singular or plural, shall mean any and all mineral
substances of any nature, metallic or non-metallic. The term "Minerals" shall
not include oil, gas, or other liquid or gaseous hydrocarbon or geothermal
substances.

"Proceeds" means the sum actually received by Bolsa during each calendar quarter
from the sale of Crude Ore or Concentrates produced from the Initial Bolsa Real
Property during each calendar quarter.

"Processing Costs" means either (a) the amounts actually incurred by Bolsa for
leaching, milling, treating, processing or other beneficiation, including
transporting, sizing and crushing of the ores, where such services are performed
by a party other than Bolsa and including assaying and sampling costs and
including penalties, if any incurred, or (b) if such operations are carried out
by Bolsa, the charges, cost and penalties, if any incurred, for such operations,
including transportation, which Bolsa would have incurred if such operations
were carried out in facilities not owned or controlled by Bolsa and then
offering comparable custom services for comparable products or on comparable
terms; provided, however, that in all cases "Processing Costs" shall not include
the Transportation Costs..

"Transportation Costs" means the expenses and charges actually incurred by Bolsa
in transporting the Crude Ore or Concentrates from mine to smelter, refinery or
other place of sale. Such expenses shall include, but not be limited to,
freight, shipment insurance, handling, port, delay, demurrage, lighterage, tug,
forwarding costs and transportation taxes.

Reference to dollar amounts in this agreement shall refer to United States
dollars.

2. Net Smelter Return Royalty. As of the date hereof, Bolsa does hereby grant
convey, remise, release, and forever quitclaim unto Aurelio, its successors and
assigns, a production royalty (the "Bolsa NSR") of three percent (3%) of the Net
Smelter Returns (as herein defined) from all Crude Ores and Concentrates mined
or otherwise recovered and removed from mineral claims on the Initial Bolsa Real
Property Assets. The "Net Smelter Return" on Crude Ore or Concentrates derived
and sold by Bolsa from the Initial Bolsa Real Property Assets shall be
determined as follows:

(a) Sale of Crude Ore or Concentrate to Third Party. If Crude Ore or
Concentrates are sold by Bolsa to a third party that is not an Affiliate of
Bolsa, , the Net Smelter Returns shall mean the Proceeds received from such sale
by Bolsa, less, to the extent borne by Bolsa, sales and brokerage costs,
Transportation Costs, Processing Costs and Extraction Taxes. Such Crude Ore or
Concentrates shall be deemed sold at the time the Proceeds are received by
Bolsa.

(b) Sale of Crude Ore or Concentrate to Affiliate. If Crude Ore or Concentrates
are sold or transferred by Bolsa to an Affiliate, they shall be deemed sold by
Bolsa at the time of delivery to the Affiliate, and the Net Smelter Returns
shall mean an amount equal to that which would have been received by Bolsa from
a bona fide third party purchaser in an arms-length transaction for an identical
product less Transportation Costs, Processing Costs and Extraction Taxes
incurred by Bolsa.

(c) Retainage of Crude Ore or Concentrate. If Concentrates are retained by Bolsa
for further smelting, refining, precipitation or other additional processing by
a third party that is not an Affiliate of Bolsa at a site that is not located or
adjacent to or on the Initial Bolsa Real Property Assets, such Concentrates
shall be deemed sold by Bolsa at the time such Concentrates are delivered to the
smelter, precipitation plant or other facility for further processing or
refining, and the Net Smelter Returns from such Concentrates shall mean an
amount equal to that which would have been received by Bolsa from a bona fide
third party purchaser in an arms-length transaction for an identical product
less Transportation Costs, Processing Costs and Extraction Taxes incurred by
Bolsa.

3. Payment of Royalty. The obligation to pay the Bolsa NSR royalty shall accrue
upon the actual or deemed sale of the Crude Ores or Concentrates subject
thereto.. Payment of the Bolsa NSR shall be made on or before the last day of
April, July, October, and January ("Payment Dates") of each year for royalty
obligations that accrued during the preceding calendar quarter of Crude Ore or
Concentrates actually produced during that calendar quarter. Payment for any
deemed sale (i.e., through forward sale, loans, futures trading, etc.) of any
Crude Ore or Concentrates during a calendar quarter shall be made on the Payment
Date following the calendar quarter during which production of Crude Ore or
Concentrates actually occurs. Each Payment shall be accompanied by a statement
showing weights and values of mineral substances recovered from the Crude Ore
and Concentrates produced from the Initial Bolsa Real Property Assets during the
period for which payment is made, the Proceeds received or the value of the
deemed sale of such Crude Ore and Concentrates and the amount of the charges,
costs and taxes deductible therefrom. If no written objection is made by Aurelio
to the correctness of the statement within sixty (60) days from the date
thereof, such statement shall be deemed conclusively to be correct and such
royalty payment sufficient and complete.

4. Disputes. In case of any dispute or question as to the ownership of any
royalty interest, payment of any part thereof to be made by Bolsa under this
Agreement, Bolsa may deposit any amount otherwise due to Aurelio in escrow until
the dispute is finally resolved. Bolsa may credit all costs and expenses,
including attorney's fees, it incurs by reason of such dispute or question
against all amounts otherwise due to Aurelio only in the event Bolsa prevails.

5. Waste Rock, Spoil and Tailings. The ore, mine waters, leachates, pregnant
liquors, pregnant slurries, or other products or compounds of Mineral Substances
mined or extracted from the Initial Bolsa Real Property Assets shall be the
property of Bolsa subject to the Bolsa NSR as provided herein. Bolsa shall not
be liable for mineral values lost in mining or processing employing sound
practices. The Bolsa NSR shall be payable on all mineral substances recovered
both prior to and after the time waste rock, spoil, tailings, or other mine
wastes and residue are first disposed of as such, and such waste rock, spoil,
tailings or other mine wastes and residue shall be the sole property of Bolsa.
Bolsa shall have the sole right to dump, deposit, sell, dispose of, or reprocess
such waste rock, spoil, tailings, or other mine wastes and residues, and Aurelio
shall have no claim or interest therein or to proceeds or minerals values
recovered therefrom.

6. Weighing, Measuring and Sampling. Bolsa shall at all times production is
occurring upon the Initial Bolsa Real Property Assets accurately weigh, measure
and sample in accordance with customary industry practices for precious metals
mines, all Crude Ore or other material including products developed from ore or
other material, and all Concentrates,to the end that accurate and complete
records and reports are made and retained to ascertain the quantity of ores and
minerals recovered and removed from the Initial Bolsa Real Property Assets. In
determining whether "customary industry practice" is being employed,
consideration shall be given to whether the ore body from which production is
occurring is a placer deposit or other type of deposit. If production is from a
placer deposit, then the grade and weight of concentrate developed at the
gravity separation facility shall be determined and recorded, and the grade and
weight of all ore produced in the onsite refinery shall be determined and
recorded, and the grade and weight of slag recovered from the onsite refinery
shall be determined and recorded, and the grade and weight of settled ounces at
the final refiner shall be determined and recorded; provided, however, that
Bolsa shall not be required to determine the grade and weight of concentrate
developed at the gravity separation facility if it makes a demonstration to
Aurelio from which it can be reasonably concluded, taking into consideration all
existing facts and circumstances, that the samples taken would not be
representative of the true grade and weight of the concentrate. In the event
Bolsa makes the demonstration mentioned above, Aurelio shall have the right to
take such samples at its own expense and on a basis that does not interfere with
Bolsa's business or operations. Aurelio shall provide Bolsa with a copy of all
sampling information so derived. Aurelio shall have the right, upon reasonable
notice at all reasonable times, to inspect all records and reports mentioned
herein, the real property and the operations being conducted thereon, so long as
such inspections do not unreasonably interfere with Bolsa's business or
operations.

7. Additional Land Purchase or Lease. To ensure the mining rights on the Initial
Bolsa Real Property Assets will not interfere with adjunct mining rights and
other real property usage, Bolsa shall use its commercial efforts to purchase
additional land adjunct to the Initial Bolsa Real Property Assets.

8. Additional Funding of Bolsa. NEWCO agrees to make available to Bolsa no later
than _________, 2008 at least ____________________ Dollars ($_____________),
which funds shall be used to fund a work program for completion of a
Pre-Feasibility Study, preliminary versions of which have been conveyed to NEWCO
and Bolsa.

9. Conversion of Bolsa NSR. The Bolsa NSR shall be convertible as follows:

(a) Conversion in Case of Bolsa IPO. Automatically at fair market value for
shares of common stock of Bolsa immediately prior to an Initial Public Offering
(a "Bolsa IPO") of shares of common stock of Bolsa in an amount not less than
the sum of (i) $2,000,000 (in words: US Dollars Two Million) (the "Cash
Consideration") plus (ii) the principal of any funding made by NewCo in Bolsa
after the date of this Agreement;

(b) Conversion in Case of NewCo IPO. Automatically at fair market value for
shares of common stock of NewCo immediately prior to an Initial Public Offering
(a "NewCo IPO") of shares of common stock of NewCo in an amount not less than
the sum of (i) Cash Consideration plus (ii) the principal of any funding made by
NewCo in Bolsa after the date of this Agreement;

(c) Optional Conversion in case of Strategic Bolsa Transaction. At the option of
Bolsa, at fair market value for shares of common stock of Bolsa, immediately
prior to a sale, transfer or license of all or substantially all of the assets
of Bolsa for cash or publicly traded securities, or a sale of equity interests
for cash or publically traded securities, or a merger, reorganization or other
transaction resulting in the stockholders of Bolsa immediately prior to the
transaction (on a fully diluted basis) controlling less than the majority of the
voting power of the surviving entity on a fully diluted basis (a "Strategic
Bolsa Transaction");

(d) Optional Conversion in case of Strategic NewCo Transaction. At the option of
NewCo, at fair market value for shares of common stock of NewCo, immediately
prior to a sale, transfer or license of all or substantially all of the assets
of NewCo for cash or publically traded securities or a sale of equity interests
for cash or publicly traded securities or a merger, reorganization or other
transaction resulting in the stockholders of NewCo immediately prior to the
transaction (on a fully diluted basis) controlling less than the majority of the
voting power of the surviving entity on a fully diluted basis (a "Strategic
NewCo Transaction");

(e) Optional Conversion by Aurelio. At the option of Aurelio at fair market
value into:

(i) shares of common stock of Bolsa immediately prior to a Strategic Bolsa
Transaction; and

(ii) shares of common stock of NewCo immediately prior to a Strategic NewCo
Transaction; and

(f) Optional Conversion upon Commencement of Mining Production. At the option of
Bolsa, at fair market value for shares of preferred stock of Bolsa (the "Bolsa
Preferred Stock") (the fair market value of the Bolsa NSR divided by the number
of Bolsa Preferred Stock issued in accordance with this Section 9(f) hereinafter
the "Original BPS Issue Price") upon commencement of commercial mining
production from any of Initial Bolsa Real Property Assets (the day a conversion
under this Section 9(f) occurs the "Bolsa Conversion Day"). The Bolsa Preferred
Stock will have the following attributes:

(i) The Bolsa Preferred Stock will be entitled to a cumulative annual preferred
dividend equal to a six percent (6%). Upon conversion of the Bolsa Preferred
Stock in accordance with Section 9(f)(iv) below, Bolsa shall have the right to
convert any unpaid accumulated dividend on the Bolsa Preferred Stock that is
being converted into shares of the same class of shares of Bolsa or NewCo, as
the case may be, into which the Bolsa Preferred Stock is converted;

(ii) The Bolsa Preferred Stock will vote with all other shares of the Bolsa on
an as converted basis as a single class on all matters;

(iii) Each share of Bolsa Preferred Stock will have 1 time liquidation
preference equal to the Original BPS Issue Price;

(iv) Subject to any adjustment being made to the conversion rate following any
recapitalization, share split, consolidation or similar events (collectively
"Recapitalization Events") and/or the operation of the anti-dilution provision
set forth in subsection (v) of this Section 9(f), the Bolsa Preferred Stock will
be convertible as follows:

(A) At the option of the Bolsa immediately prior to a Bolsa IPO or Strategic
Bolsa Transaction into an equivalent number of shares of common stock of Bolsa;

(B) At the option of the NewCo immediately prior to a NewCo IPO or Strategic
NewCo Transaction pro rata into shares of common stock of NewCo; and

(C) At the option of the then holders of the Bolsa Preferred Stock at any time
into an equivalent number of shares of common stock of Bolsa; and

(v) In the event that Bolsa during the twelve (12) months following the issuance
of the Bolsa Preferred Stock issues additional securities at a purchase price
(after adjusting for any Recapitalization Events) less than the Original BPS
Issue Price (the "Existing BPS Conversion Price"), the Original BPS Issue Price
shall be adjusted in accordance with the following formula:

CP2 = CP1 * (A+B) / (A+C)

with

CP2 = New BPS Conversion Price,

CP1 = Existing BPS Conversion Price in effect immediately prior to new issue,

A = Number of shares of common stock of the Bolsa deemed to be outstanding
immediately prior to new issue (includes all shares of outstanding common stock
of the Bolsa, all shares of outstanding Bolsa Preferred Stock on an as-converted
basis, and all outstanding options on an as-exercised basis),

B = Aggregate consideration received by the Bolsa with respect to the new issue
divided by CP1, and

C = Number of shares of stock issued in the subject transaction,

and the holders of the Bolsa Preferred Stock shall be entitled free of charge to
the additional Bolsa Preferred Stock they would have received if the New BPS
Conversion Price would have been the Original BPS Issue Price at the time of the
issuance of Bolsa Preferred Stock in accordance with this Section 9(f).

10. Bankable Feasibility.

(a) Bankable Feasibility. NewCo will develop Bolsa to the stage that Bolsa will
produce an internationally certified, independent bankable feasibility
study/studies at least in conformity with Canadian National Instrument 43-101 by
an internationally recognized investment banker specializing in the mining
industry, professional mining engineering firm or similar expert agreed to by
the Parties, who will produce a report that shows that there is/are commercial
deposits that can be mined ( the "Bankable Feasibility Study"). The Bankable
Feasibility Study shall be produced within on or prior to the fourth (4th)
anniversary of the date of this Agreement. In connection therewith, Bolsa shall
maintain and NewCo shall cause Bolsa to maintain the Initial Bolsa Real Property
Assets and make all necessary payments and fulfill all necessary obligations in
order to maintain such Initial Bolsa Real Property Assets ("NewCo Property
Obligations").

(b) Call Right of Aurelio. To the extent that NewCo fails to meet its NewCo
Property Obligations, or to the extent that Bolsa is not in the position to
produce the Bankable Feasibility Study in accordance with foregoing Section
10(a) on or prior to the fourth (4th) anniversary of the date of this Agreement,
then during the period beginning on the day NewCo fails to meet its NewCo
Property Obligations or on such fourth anniversary date of the Bolsa
Transaction, as the case may be, and ending one hundred eighty (180) thereafter,
Aurelio will have a call right to purchase all of the outstanding shares of
common stock and Bolsa Preferred Stock from NewCo (the "Call Transaction") for a
purchase price equal to the sum of (i) the Cash Consideration plus (ii) any
principal funding made by NewCo in Bolsa after the date of this Agreement and
prior to the closing of the Call Transaction, provided, however, that any such
Call Transaction shall become null and void if NewCo rectifies its default in
meeting its NewCo Property Obligations or if Bolsa is in a position to produce a
Bankable Feasibility Study, as the case may be, on or prior to the closing of
the Call Transaction. The purchase price will be due on the closing of the Call
Transaction, provided, however, that in order to allow Aurelio to arrange for
financing of the Call Transaction it shall have one-hundred eighty (180) days
from the exercise of the call to arrange such financing.

11. Miscellaneous.

(a) Further Actions. Bolsa and Aurelio hereby agree that they will each take
such further action (including the execution and delivery of such future
instruments and documents) as the other Party may request in order to comply
with the interests of the Parties pursuant to this Net Smelter Return Agreement
in order to comply with applicable law.

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the closing of all of the transactions contemplated by the
Stock Purchase Agreement without the prior written approval of the other
Parties; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly-traded securities (in which case the
disclosing Party will use its reasonable best efforts to advise the other
Parties prior to making the disclosure).

(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

(d) Reporting. Bolsa shall provide Aurelio bi-annual reports describing progress
of activities at the Initial Bolsa Real Property Assets in form and substance
reasonably satisfactory to the parties.

(e) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(f) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. The Bolsa NSR royalty shall run with the Initial Bolsa Real
Property Assets.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(i) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to Aurelio: Copy to:

Aurelio Resource Corporation Holland & Hart LLP
12345 West Alameda Parkway 555 Seventeenth Street
Suite #202 Suite 3200
Lakewood, CO, 80228 Denver, CO 80202
U.S.A. U.S.A.
Phone: 303-795-3030 Phone: +1 (303) 295-8493
Fax: 303-945-7270 Fax: +1 (303) 291-9145
Attention: David Johnson Attention: Lucy Schlauch-Stark

If to Bolsa: Copy to:

Bolsa Resources, Inc. Buchanan Ingersoll &Rooney PC
620 Eighth Avenue
[ADDRESS] New York, NY 10018
[ADDRESS] U.S.A.
Phone: Phone: +1 (212) 440-4400
Fax: Fax: +1 (212) 440-4401
Attention: Attention: Titus Weinheimer

If to NewCo: Copy to:

[NEWCO] Buchanan Ingersoll &Rooney PC
[ADDRESS] 620 Eighth Avenue
[ADDRESS] New York, NY 10018
[ADDRESS] U.S.A.
Phone: Phone: +1 (212) 440-4400
Fax: Fax: +1 (212) 440-4401
Attention: Attention: Titus Weinheimer

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Arizona without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Arizona or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Arizona.

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all Parties. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word "including" shall
mean including without limitation.

(n) Incorporation of Exhibits, Annexes and Schedules. The Exhibits, Annexes, and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

*****



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

BOLSA RESOURCES, INC

__________________________________
By:

Name:

Title:

AURELIO RESOURCE CORPORATION

__________________________________
By:

Name:

Title:

[NEWCO]

__________________________________
By:

Name:

Title: